 



ARCH THERAPEUTICS, INC.

Executive EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of June
26, 2013 (the “Effective Date”), by and between Arch Therapeutics, Inc., a
Nevada corporation (the “Company”), and Alan T. Barber (“Executive”). The
parties hereby agree as follows:

 

1.                  Duties.

 

(a)               Position. Executive shall serve as the Company’s Chief
Financial Officer and shall have the duties and responsibilities incident to
such position and such other duties as may be determined by the Company’s Chief
Executive Officer, including without limitation overseeing activities of the
Company’s controller, if any, and other members of the finance team; interacting
with the Company’s third-party accountants, as designated by the Company’s Board
of Directors or any committee thereof; and assisting the Chief Executive Officer
and others with respect to financial transactions as needed. Executive shall
perform faithfully, cooperatively and diligently all of his job duties and
responsibilities to the business of the Company, its subsidiaries as directed,
and other assignments as directed by the Chief Executive Officer. Executive will
report to the Chief Executive Officer. The Company and Executive hereby
acknowledge and agree that Executive shall serve as a part-time employee.
Executive recognizes, understands and agrees that he may be required during
certain periods to devote more time, attention and effort to his position than
other periods. The Company and Executive will review from time to time as needed
the number of Executive’s projected weekly workdays for potential adjustment in
order to meet the Company’s and Executive’s needs.

 

(b)               Best Efforts. Executive will expend his best efforts on behalf
of the Company in connection with his employment and will abide by all of the
Company’s applicable employment policies and decisions made by Board of
Directors, as well as all applicable federal, state and local laws, regulations
or ordinances.

 

(c)                Start Date. Executive agrees that he will commence employment
with the Company on June 26, 2013 (the “Start Date”).

 

(d)               Other Activities. Executive will not, during the term of this
Agreement, engage, directly or indirectly, in any other business activity
(whether or not pursued for pecuniary advantage) that interferes with
Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.

 

(e)                No Conflict. Executive represents and warrants that
Executive’s execution of this Agreement, Executive’s employment with the
Company, and the performance of Executive’s proposed duties under this Agreement
shall not violate any obligations Executive may have to any other employer,
person or entity, including any obligations with respect to proprietary or
confidential information of any other person or entity.

 



1

 

 

2.                  Compensation.

 

(a)               Annual Base Salary. As compensation for Executive’s
performance of his duties hereunder, the Company shall pay to Executive an
initial base annual salary of eighty-three thousand six hundred dollars
($83,600), starting on the Start Date (the “Annual Base Salary”), payable in
accordance with the normal payroll practices of Company, less required
deductions for state and federal withholding tax, social security and all other
employment taxes and payroll deductions.

 

(b)               Annual Bonus. Executive shall not be eligible for an annual
cash bonus.

 

(c)                Periodic Review of Base Salary. Executive’s Annual Base
Salary will be reviewed by the Company from time to time as appropriate,
depending on, among other things at the Company’s and the Board of Director’s
discretion, the amount of time Executive is required to devote to the
performance of his duties hereunder.

 

3.                  Benefits.

 

(a)               Health and Welfare Benefit Plans. Executive shall be eligible
for the same health, dental and vision and other benefits provided by the
Company on the same or substantially similar terms as those provided to other
similarly situated employees of the Company.

 

(b)               Customary Benefits. Executive shall be eligible to participate
in the benefits made generally available by the Company to similarly situated
employees, in accordance with the benefit plans established by the Company, and
as may be amended from time to time in the Company’s sole discretion.

 

(c)                Business Expenses. The Company shall reimburse Executive for
reasonable business expenses incurred in the performance of Executive’s duties
hereunder in accordance with the Company’s expense reimbursement guidelines.

 

4.                  At-Will Employment; Termination of Employment.

 

(a)               At-Will Termination by Company. Executive’s employment with
the Company shall be “at-will” at all times. The Company may terminate
Executive’s employment with the Company at any time, without any advance notice,
for any reason or no reason at all, notwithstanding anything to the contrary
contained in or arising from any statements, policies or practices of the
Company relating to the employment, discipline or termination of its employees.
Upon and after such termination, all obligations of the Company under this
Agreement shall cease, except as otherwise provided herein.

 

(b)               Severance. Executive is not eligible for severance or other
payments upon any termination of his employment. In the event of any termination
of Executive’s employment by the Company, the Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.

 



2

 

 

(c)                By Death. Executive’s employment shall terminate
automatically upon Executive’s death. The Company shall pay to Executive’s
beneficiaries or estate, as appropriate, any compensation then due and owing.
Thereafter all obligations of the Company under this Agreement shall cease.
Nothing in this Section shall affect any entitlement of Executive’s heirs or
devisees to the benefits of any life insurance plan or other applicable
benefits.

 

(d)               By Disability. If Executive becomes eligible for the Company’s
long-term disability benefits, if any, or if Executive is unable to carry out
the responsibilities and functions of the position held by Executive by reason
of any physical or mental impairment for more than ninety consecutive days or
more than one hundred and twenty days in any twelve-month period, then, to the
extent permitted by law, the Company may terminate Executive’s employment. The
Company shall pay to Executive all compensation to which Executive is entitled
up through the date of termination, and thereafter all obligations of the
Company under this Agreement shall cease. Nothing in this Section shall affect
Executive’s rights under any disability plan in which Executive is a
participant.

 

(e)                At-Will Termination by Executive. Executive may terminate
employment with the Company at any time for any reason or no reason at all. In
the event of any termination of Executive’s employment by the Executive
hereunder, the Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination, and thereafter all
obligations of the Company under this Agreement shall cease.

 

(f)                Termination Obligations

 

(i)                 Return of Property. Executive agrees that all property
(including without limitation all equipment, tangible proprietary information,
documents, records, notes, contracts and computer-generated materials) furnished
to or created or prepared by Executive incident to Executive’s employment
belongs to the Company and shall be promptly returned to the Company upon
termination of Executive’s employment.

 

(ii)               Resignation and Cooperation. Upon termination of Executive’s
employment, Executive shall be deemed to have resigned from all offices and
directorships then held with the Company. Following any termination of
employment, Executive shall cooperate with the Company in the winding up of
pending work on behalf of the Company and the orderly transfer of work to other
employees. Executive shall also cooperate with the Company in the defense of any
action brought by any third party against the Company that relates to
Executive’s employment by the Company.

 

(g)               Exclusive Remedy. Executive covenants not to assert or pursue
any remedies, at law or in equity, with respect to any termination of
employment.

 

5.                  Inventions and Proprietary Information; Prohibition on Third
Party Information

 

(a)               Proprietary Information Agreement. Executive shall sign and be
bound by the terms of the Company’s Employee Proprietary Information and
Inventions Assignment Agreement (the “Proprietary Information Agreement”).

 



3

 

 

(b)               Non-Disclosure of Third Party Information. Executive
represents, warrants and covenants that Executive shall not disclose to the
Company, or use, or induce the Company to use, any proprietary information or
trade secrets of others at any time, including without limitation any
proprietary information or trade secrets of any former employer, if any; and
Executive acknowledges and agrees that any violation of this provision shall be
grounds for Executive’s immediate termination and could subject Executive to
substantial civil liabilities and criminal penalties. Executive further
specifically and expressly acknowledges that no officer or other employee or
representative of the Company has requested or instructed Executive to disclose
or use any such third party proprietary information or trade secrets.

 

6.                  General Provisions.

 

(a)               Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their heirs, personal
representatives and successors, including any successor of the Company by reason
of any dissolution, merger, consolidation, sale of assets or other
reorganization of the Company.

 

(b)               Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any party in exercising any right, power or privilege under this Agreement or
the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege; and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (i) no claim or right arising
out of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (ii) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (iii) no notice to or demand on one party will be deemed
to be a waiver of any obligation of such party or of the right of the party
giving such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

 

(c)                Validity. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

(d)               Headings. The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement.

 

(e)                Governing Law; Venue. This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of New
York, without giving effect to its conflict of law rules. Except for actions for
injunctive or other equitable relief, which may be brought in any court of
competent jurisdiction, any legal suit, action or proceeding arising out of or
relating to this Agreement shall be commenced in a federal court in the
Commonwealth of Massachusetts or in state court in the Commonwealth of
Massachusetts, and each party hereto irrevocably submits to the exclusive
jurisdiction and venue of any such court in any such suit, action or proceeding.

 



4

 

 

(f)                Counterparts. This Agreement may be executed in one or more
counterparts, all of which when fully executed and delivered by all parties
hereto and taken together shall constitute a single agreement, binding against
each of the parties.

 

(g)               Survival. Sections 4, 5 and 6 of this Agreement (including the
terms and provisions of the Proprietary Information Agreement as set forth
therein) shall survive Executive’s employment by Company.

 

(h)               Notices. All notices, consents, waivers and other
communications under this Agreement shall be in writing and will be deemed to
have been duly given when (i) delivered by hand (with written confirmation of
receipt); (ii) sent by facsimile (with written confirmation of receipt); or
(iii) when received by the addressee, if sent by a nationally recognized
overnight delivery service or by United States first class registered or
certified mail, return receipt requested, to the principal address of the other
party set forth below, or to such other address as either party shall have
furnished to the other in writing in accordance herewith.

 

If to Executive:

 

Alan T. Barber

134 Alcott Road

Concord, MA 01742

 

If to the Company:

 

Arch Therapeutics, Inc.

Attn: Terrence Norchi

PO Box 748

Natick, MA 01760

 

(i)                 Entire Agreement. This Agreement is intended to be the
final, complete, and exclusive statement of the terms of Executive’s employment
by the Company or any of the Company’s affiliates and may not be contradicted by
evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Proprietary Information
Agreement and any agreement relating to any stock option or other equity award
that may be granted to Executive). Without limiting the generality of the
foregoing, this Agreement shall supersede and replace in its entirety any
agreements or other relationships relating to Executive’s former employment or
consulting relationship with any subsidiary or other affiliate of the Company.
To the extent that the practices, policies or procedures of the Company, now or
in the future, apply to Executive and are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control. Except as otherwise
expressly provided herein, any subsequent change in Executive’s duties,
position, or compensation will not affect the validity or scope of this
Agreement.

 

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THIS
AGREEMENT IN FULL, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT
EXECUTIVE HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT
ON ANY REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 



5

 

  

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

EXECUTIVE

 



/s/ Alan T. Barber   Alan T. Barber               ARCH THERAPEUTICSS, INC.      
              By: /s/ Terrence W. Norchi   Name: Terrence W. Norchi   Title:
  President and CEO        



 

 

 

 

 

[Signature Page to Executive Employment Agreement]

 



1

 

 

 

